DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 8-14, filed August 10th, 2022, with respect to the claims have been fully considered and are persuasive.  The rejections of the claims has been withdrawn.
Specifically, Nielsen as presented in the previous rejection fails to teach the controller configured to unlock the access door in response to the safe-signal having been received by the controller from the feedback unit.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There are two recitations of “claim 16”, and a duplication of the numbering thereof. One of the two claim 16 must be cancelled.


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US 8944766) in view of Von Mutius (US 8764393), and further in view of Hoffman (US 10634117).
Regarding claims 1, 6-7, and 18;
Nielsen teaches wind turbine comprising a safety system (abstract), the wind turbine comprising a nacelle (col. 7, ll. 37-41), a hub (1) and a rotor blocking system with several rotor locks (6), each engageable into a locked position for blocking a rotor of the wind turbine from rotating (col. 7, ll. 65 - col. 8, ll. 5), comprising a central switching unit comprising one switch for each of the rotor locks for manually engaging a corresponding rotor lock into the locked position when activating the related switch (see col. 4, ll. 59 to col. 5, ll. 7 wherein several embodiments for activating the rotor locks are discussed, among them manually activating the locks and sending a locking signal to individual rotor locks).
Nielsen fails to teach a feedback unit generating and providing a safe-signal in a safe state of the hub, in which every rotor lock is engaged into the locked position. Nielsen further fails to teach the central switching unit having a housing to which the plurality of switches are mounted and within which a feedback unit and controller connected to the feedback unit are positioned, the nacelle including the central switching unit. Nielsan lastly fails to teach the controller configured to unlock the access door in response to the safe-signal having been received by the controller from the feedback unit.
Von Mutius teaches a safety system for a wind turbine comprising a feedback unit (19) generating and providing a safe-signal in a safe state of the hub (the green signal discussed at col. 5, ll. 1-16), comprising a user communication unit connected (Von Mutius 24) to the feedback unit for providing the safe-signal in terms of at least one of visually and acoustically informing a person at the central switching unit in the nacelle about the safe state when receiving the provided safe-signal by the user communication unit (Von Mutius col. 9, ll. 54-59).
Nielsen also teaches that it is desirable to monitor the engagement of rotor locks to ensure that the turbine rotor is in a locked position before maintenance begins (col. 6, ll. 25-36), that maintenance personnel should be apprised of the locked condition (col. 6, ll. 57-61) and that it is possible for rotor locks be unintentionally be disengaged during maintenance work, threatening the safety of any maintenance personnel present (col. 6, ll. 64 - col. 7, ll. 12).  Von Mutius teaches issuing a warning to wind turbine maintenance personnel (col. 3, ll. 21-30) in response to determining that a hazard exists (col. 7, ll. 57-67).  Therefore, because Nielsen teaches that hazards may develop during maintenance work and that maintenance personnel should be made aware of hazards, and Von Mutius teaches a means for alerting maintenance personnel to developing hazards, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the safety system of Nielsen by adding a feedback system to generate a safe-signal as taught by Von Mutius in order to alert maintenance personnel to developing hazards (Nielsen col. 6, ll. 25-36, 57-61, Von Mutius col. 3, ll. 21-30, col. 7, ll. 57-67).
Hoffman teaches a wind turbine safety system and method of using the safety system wherein a locked-signal is provided in a locked state of a door lock of a door from the nacelle to the hub by a door signal unit, and allowing to release any one of the rotor locks only when receiving the locked-signal from the door signal unit by a controller connected to the door signal unit (col. 2, ll. 14-17). Hoffman further teaches the controller (96) with respect to the door/hatch switches and rotor locks which may be integrated into one wind turbine controller (26) within the nacelle. The door/hatch is configured to be unlocked by the controller when the rotor is locked (Col. 8, Lines 24-28).
Because Nielsen is directed to a safety system of a wind turbine whereby the rotor is confirmed to be locked/stopped, and because Nielsen as modified by Von Mutius teaches the feedback unit configured to generate a safe-signal, and because Hoffman teaches that the doors/hatches are configured to stay locked until and allowing to release any one of the rotor locks only when receiving the locked-signal from the door signal unit by a controller connected to the door signal unit, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the safety system and method of Nielsen as modified by Von Mutius by including a signal indicative of a hatch status and preventing release of rotor locks while a hatch is open and configured to unlock the access door when the rotor is confirmed as locked, and to provide the feedback unit and controller connected to the feedback unit and respective switches as positioned within a housing within the nacelle as taught by Hoffman as a combination of prior art elements to achieve the predictable result of improving safety for wind turbine maintenance personnel. 
	Regarding claims 4 and 10;
Nielsen in view of Von Mutius and Hoffman teaches the safety system and method according to claims 1 and 7 above.
Nielsen fails to teach a door signal unit configured to provide a locked-signal in a locked state of a door lock of the access door from the nacelle of the wind turbine to the hub of the wind turbine, wherein the controller is connected to the door signal unit for allowing to release any one rotor lock of the plurality of rotor locks only in response to the controller receiving the locked-signal from the door signal unit.
Hoffman teaches a wind turbine safety system and method of using the safety system wherein a locked-signal is provided in a locked state of a door lock of a door from the nacelle to the hub by a door signal unit, and allowing to release any one of the rotor locks only when receiving the locked-signal from the door signal unit by a controller connected to the door signal unit (col. 2, ll. 14-17).
Hoffman also teaches that preventing the removal of rotor locks while a hatch or door is open provides an additional layer of safety for maintenance personnel working on the wind turbine (col. 7, ll. 14-37).  Because Nielsen is also concerned with improving safety of wind turbine maintenance personnel (col. 1, ll. 14-23), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the safety system and method of Nielsen as modified by Von Mutius by including a signal indicative of a hatch status and preventing release of rotor locks while a hatch is open as taught by Hoffman as a combination of prior art elements to achieve the predictable result of improving safety for wind turbine maintenance personnel.
Regarding claim 5, Nielsen as modified by Von Mutius and Hoffman teaches the safety system according to claim 1 above. Nielsen as modified by Von Mutius and Hoffman further teaches wherein the feedback unit (Von Mutius 19) is integrated into the central switching unit (Von Mutius 18) (Von Mutius Fig.). Additionally, the controller as in Hoffman includes the central switching unit including the controller as integrated in one unit (26, 96 may be integrated together). Therefore, the combination of Von Mutius and Hoffman teaches the limitations.
Regarding claim 8, Nielsen as modified by Von Mutius and Hoffman teaches the method according to claim 7 above. Nielsen as modified further teaches the safe-signal is provided in terms of at least one of visually and acoustically informing a person at the central switching unit in the nacelle about the safe state (Von Mutius col. 5, ll. 8-11, col. 6, ll. 4-9) by means of a user communication unit (Von Mutius 22/24) connected to the feedback unit (Von Mutius Fig.) when receiving the provided safe-signal by the user communication unit.
Regarding claims 11-13, Nielsen as modified by Von Mutius and Hoffman teaches the safety system, wind turbine, and method according to claims 1, 6, and 7 above. Nielsen as modified further teaches a user communication unit connected to the feedback unit for providing the safe-signal by visually and/or acoustically informing a person at the central switching unit about the sage state when receiving the provided safe-signal by the user communication unit (see Figure of Von Mitius, utilizes input unit 18 that communicates to the user through an alarm 22 and/or visual display 24, Von Mutius col. 5, ll. 8-11, col. 6, ll. 4-9; all of the units may also be combined into a single module, and similarly all of the controllers have been provided into a central switching unit as taught by Hoffman).
Regarding claim 14, Nielsen as modified by Von Mitius and Hoffman teaches the method according to claim 7 above. Nielsen as modified by Von Mitius and Hoffman further teaches recognizing the safe state, in which every rotor lock is engaged into the locked position, and in response generating a safe-signal (Nielsen discloses that every rotor lock is engaged in locked position, and as modified by Von Mitius generates a safety signal).
Regarding claims 15, 16 (first recitation), and 19, Nielsen as modified by Von Mitius and Hoffman teaches the safety system according to claim 1 above. Nielsen as modified further teaches each switch is configured for manually engaging only the respective rotor lock into the locked position when activated and for manually releasing only the respective rotor lock when the access door from the nacelle of the wind turbine to the hub of the wind turbine is locked, wherein one switch of the plurality of switches is configured for manually engaging at least two rotor locks of the plurality of rotor locks into the locked position when activated and for manually releasing the at least two rotor locks when the access door from the nacelle of the wind turbine to the hub of the wind turbine is locked (Nielsen, Col. 6, lines 25-37; Hoffman, Col. 8, Lines 24-32).
Regarding claim 17, Nielsen as modified by Von Mitius and Hoffman teaches the safety system according to claim 1 above. Nielsen as modified by Hoffman teaches the housing is mounted to an inner wall of the nacelle (see Hoffman with the housing mounted within the nacelle of Figure 2).
Regarding claim 20, Nielsen as modified by Von Mitius and Hoffman teaches the safety system according to claim 4 above. Nielsen as modified by Von Mitius provides a prohibiting signal (such as the utilization of a “RED” signal on the feedback system) and as modified by Hoffman prohibits the release of any rotor lock in response to the door signal unit that the access door is unlocked (Hoffman, Col. 2, lines 14-17, Hoffman, Col. 8, Lines 24-32).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US 8944766) in view of Von Mutius (US 8764393) and Hoffman (US 10634117), and further in view of Geiken (US 10415751).
Nielsen in view of Von Mutius and Hoffman teaches the safety system according to claim 1 above.
Nielsen fails to teach each switch is independently selected from the group consisting of a button configured to be pressed, as lever configured to be shifted, and a switch structure into which a mechanical key may be inserted and turned.
Geiken is directed to a wind turbine safety apparatus. Geiken further teaches an access control system (Figures 6A-6D), and a series of associated levers (3131) and keys (3151) that are able to select respective switches.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the safety system of Nielsen such that the respective switches are selected from the group consisting of levers and keys as taught by Geiken as it is known to utilize keys/levers in wind turbine controllers to select respective switches in the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745